DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Status of Claims
Claims 1-9 and 11-18 are pending in the current application.
Claims 1 and 16 are amended in the current application.
Claim 10 is canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed July 20, 2022 have been fully considered.
Applicant argues that Watanabe does not teach or suggest a multilayer adhesive tape including a cured product of a mixture of a high molecular weight (100,000-1,500,000 g/mol) prepolymer and a low molecular weight prepolymer (1,000-80,000 g/mol).
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Watanabe is not relied upon alone to satisfy all the claimed limitations.  Watanabe is combined with Jang, Shigetomi, Ueno, Suwa, Wang, Liu, and Du to establish a prima facie case of obviousness over the presently claimed invention.  Watanabe teaches a three layer (multilayer) pressure sensitive adhesive sheet, where the adhesive composition of the first or second outer adhesive layers 21/22 comprises an active energy ray-curable composition of a (meth)acrylic acid ester polymer formed of hard and soft units exhibiting different glass transition temperatures (Tg) and having a weight average molecular weight (Mw) of 200,000 or more and 1,000,000 or less (i.e. a high molecular weight prepolymer) (Watanabe, [0014], [0046]-[0100]).  Watanabe further teaches the composition of the (meth)acrylic acid ester polymer can comprise various additional additives such as tackifiers, ultraviolet absorbers, light stabilizers, etc. (Watanabe, [0078]-[0080]), where Jang discloses an acrylic-based oligomer additive having a Mw of 3,000 to 100,000 (i.e. a low molecular weight prepolymer) for use in a photo-curable adhesive composition for adhesive films (Jang, [0001], [0005]-[0007], [0014]-[0020]).  Since Watanabe and Jang both disclose curable acrylic-based adhesives, Watanabe suggests including various additional additives, and Watanabe also suggests including components exhibiting different Tgs, it would have been obvious to one of ordinary skill in the art to have added Jang’s acrylic-based oligomer (low molecular weight prepolymer) into Watanabe’s first and/or second outer adhesive layer compositions 21/22 to yield an adhesive that simultaneously exhibits hardness for sufficient adhesion securing, excellent step absorption performance, excellent processability, and improved lamination properties (Jang, [0014]-[0020]).
Applicant argues that neither Watanabe nor Jang teaches or suggests a low molecular weight prepolymer that includes 50-90 parts by weight of a cycloalkyl group-containing (meth)acrylate monomer.
This is not persuasive for the following reasons.  The grounds of rejection have been updated to reflect the newly added claim amendments.  Jang teaches the acrylic-based oligomer having a Mw of 3,000 to 100,000 (low molecular weight prepolymer) is formed of polymerized units of a first (meth)acrylate, a second (meth)acrylate, and a third (meth)acrylate, where the second (meth)acrylate includes cycloalkyl group-containing (meth)acrylate monomers that are included in an amount of 20-60 parts by weight relative to 100 total parts of the acrylic-based oligomer (Jang, [0035]-[0037], [0063]).  Jang’s cycloalkyl group-containing (meth)acrylate monomer content overlaps with the claimed range of 50-90 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Since Watanabe and Jang both disclose acrylic-based adhesives, Watanabe suggests including various additional additives, and Watanabe also suggests including components exhibiting different Tgs, it would have been obvious to one of ordinary skill in the art to have added Jang’s acrylic-based oligomer (low molecular weight prepolymer) into Watanabe’s first and/or second outer adhesive layer compositions 21/22 to yield an adhesive that simultaneously exhibits hardness for sufficient adhesion securing, excellent step absorption performance, excellent processability, and improved lamination properties (Jang, [0014]-[0020]).
Applicant argues Du does not discuss how different storage modulus properties are attained and configured in each sub-adhesive layer to yield interface mixed layers including materials from the first outer adhesive layer and the intermediate adhesive layer as required by claim 17, or a second interface mixed layer including materials from the second outer adhesive layer and the intermediate adhesive layer as required by claim 18.
This argument is found persuasive.  It is noted that claim 16 does not specify any composition limitations regarding the claimed first interface mixed layer and the second interface mixed layer.  However, claims 17 and 18 provide sufficient composition limitations that distinguish over the generic adhesive sub-films of Liu and Du.  In view of the foregoing, the rejections under 35 USC 103 over claims 17 and 18 set forth in the previous office action are withdrawn.  Claims 17 and 18 are indicated as containing allowable subject matter as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), in view of Shigetomi et al. (US 2013/0177758 A1), and further in view of Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Watanabe teaches a three layer pressure sensitive adhesive sheet comprising a first outer adhesive layer 21, an intermediate adhesive layer 23, and a second outer adhesive layer 22 (Watanabe, [0014]-[0017], [0028]-[0029], Fig 1).  Watanabe teaches the adhesive composition of the first or second outer adhesive layers 21/22 comprises a cured composition of a (meth)acrylic acid ester polymer formed of hard and soft units exhibiting different glass transition temperatures (Tg) and having a weight average molecular weight (Mw) of 200,000 or more and 1,000,000 or less (i.e. a high molecular weight prepolymer) (Watanabe, [0045]-[0071], [0085]-[0100]).  Watanabe’s Mw is encompassed within the claimed range of 100,000-1,500,000, and therefore, satisfies the claimed range (MPEP 2131.03).  Watanabe teaches the composition of (meth)acrylic acid ester polymer comprises various additional additives such as tackifiers, ultraviolet absorbers, light stabilizers, etc. (Watanabe, [0078]-[0080]).

    PNG
    media_image1.png
    306
    563
    media_image1.png
    Greyscale

Watanabe – Figure 1
Watanabe remains silent regarding a low molecular weight prepolymer having a Mw of 1,000 or more and 80,000 or less, and remains silent regarding the low molecular weight prepolymer including 50-90 parts by weight of a polymerized unit of a cycloalkyl group-containing (meth)acrylate monomer.
Jang, however, teaches an adhesive composition for adhesive films comprising an acrylate-based polymer resin having a Mw of 300,000 to 1,000,000 and an acrylic-based oligomer having a Mw of 3,000 to 100,000 (i.e. a low molecular weight prepolymer), where each exhibits a different Tg (Jang, [0001], [0005]-[0007], [0014]-[0020]).  Jang’s acrylic-based oligomer Mw range substantially overlaps with the claimed range of 1,000-80,000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Jang teaches the acrylic-based oligomer having a Mw of 3,000 to 100,000 (low molecular weight prepolymer) is formed of polymerized units of a first (meth)acrylate, a second (meth)acrylate, and a third (meth)acrylate, where the second (meth)acrylate includes cycloalkyl group-containing (meth)acrylate monomers that are included in an amount of 20-60 parts by weight relative to 100 total parts of the acrylic-based oligomer (Jang, [0035]-[0037], [0063]).  Jang’s cycloalkyl group-containing (meth)acrylate monomer content overlaps with the claimed range of 50-90 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Watanabe and Jang both disclose acrylic-based adhesives, Watanabe suggests including various additional additives, and Watanabe also suggests including components exhibiting different Tgs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Jang’s acrylic-based oligomer (low molecular weight prepolymer) into Watanabe’s first and/or second outer adhesive layer compositions 21/22 to yield an adhesive that simultaneously exhibits hardness for sufficient adhesion securing, excellent step absorption performance, excellent processability, and improved lamination properties as taught by Jang (Jang, [0014]-[0020]).
Modified Watanabe teaches the adhesive composition of the intermediate adhesive layer 23 is an acrylic-based composition comprising a high molecular weight (meth)acrylic polymer and a low molecular weight acrylate-based oligomer formed of hard and soft units exhibiting different glass transition temperatures (Tg) (Watanabe, [0053]-[0056], [0111]-[0127]).  Modified Watanabe remains silent regarding controlling a Tg of the intermediate adhesive layer.
Shigetomi, however, teaches an adhesive composition layer comprising a high molecular weight acrylic polymer (high molecular weight prepolymer) having a Tg preferably less than -10oC, and a low molecular weight polymer (lower molecular weight prepolymer) having a Tg between 0oC to 300oC (Shigetomi, [0010]-[0013], [0022]-[0028], [0054]-[0060], [0067]-[0070]), where the resultant cohesive and adhesive properties of the adhesive composition layer can be estimated and optimized according to the Fox equation by approximating, measuring, and controlling the Tgs of each adhesive composition layer component (Shigetomi, [0070], see MPEP 2144.05, II).
Since modified Watanabe and Shigetomi both disclose acrylic-based adhesive compositions and both consider the Tg of prepolymer components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have approximated, measured, and controlled the Tg of modified Watanabe’s intermediate adhesive layer composition according to the Tg ranges, guidance, and Fox equation disclosed by Shigetomi to have optimized the resultant cohesive and adhesive properties to yield embodiments that can achieve sufficient holding property, sufficient cohesive property at higher temperatures, and sufficient adhesive property at higher temperatures as taught by Shigetomi (Shigetomi, [0054]-[0055], [0067]-[0070], see MPEP 2143, MPEP 2144.05, II).
Modified Watanabe remains silent regarding a Tg of the intermediate adhesive layer being between -40oC to 0oC.
Ueno, however, teaches a multi-layer double-sided adhesive tape comprising a first (meth)acrylic pressure sensitive adhesive layer and a second (meth)acrylic pressure sensitive adhesive layer laminated on each side of an intermediate layer made of (meth)acrylic polymer, where the differences between the Tgs of each of the layers is ±10oC or less to attain excellent stress relaxation properties and good adhesive performance under high temperature and high humidity (Ueno, [0001], [0006]-[0011], [0013]-[0021]).  Ueno teaches the Tgs of each layer can be estimated and optimized according to the Fox equation (Ueno, [0011]).  Ueno teaches that the first (meth)acrylic pressure sensitive adhesive layer, the second (meth)acrylic pressure sensitive adhesive layer, and the intermediate layer can be formed to have Tgs each of -36oC (Ueno, [0045]-[0058], Tables 1-3).  Ueno’s intermediate layer example Tg falls within the claimed range of -40oC to 0oC, and therefore, satisfies the claimed range (see MPEP 2131.03, also MPEP 2144.05, I & II).
Since modified Watanabe and Ueno both disclose acrylic-based pressure-sensitive adhesive compositions and both discuss considering the Tg of acrylic components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have approximated, measured, and controlled the Tg of modified Watanabe’s intermediate adhesive layer composition according to the Tg values, guidance, and Fox equation disclosed by Ueno and Shigetomi to be about -36oC (and also to have set the first outer and second outer adhesive layer glass transition temperatures to be within ±10oC or less of the intermediate adhesive layer) to yield embodiments that attain excellent stress relaxation properties and excellent adhesive performance under high temperature and high humidity as taught be Ueno (Ueno, [0001], [0006], [0009], [0013], [0059]-[0061]; also Shigetomi, [0054]-[0055], [0067]-[0070]; see MPEP 2143, MPEP 2144.05, II).
Regarding Claim 2, modified Watanabe teaches the Tg of the acrylic-based oligomer having a Mw of 3,000 to 100,000 (low molecular weight prepolymer) is from 0oC to 50oC (Jang, [0020]-[0021], [0024]-[0026]).  Modified Watanabe’s acrylic-based oligomer Tg range is completely encompassed within the claimed range of 0oC to 80oC, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 6, modified Watanabe teaches acrylic-based oligomer (low molecular weight prepolymer) is included in an amount of about 5-20 parts by weight relative to 100 parts of high molecular weight prepolymer to achieve greatly improved physical properties (Jang, [0027]-[0028]).  Modified Watanabe’s acrylic-based oligomer content range is completely encompassed within the claimed range of 1-25 parts by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, modified Watanabe teaches the (meth)acrylic acid ester polymer (i.e. a high molecular weight prepolymer) includes at least one polymerized unit of alkyl group-containing (meth)acrylate monomers (Watanabe, [0049]-[0056]), at least one polymerized unit of a heterocycloalkyl group-containing (meth)acrylate monomer such as (meth)acryloyl morpholine (Watanabe, [0066]), and a polymerized unit of polar functional group-containing monomers (Watanabe, [0057]-[0065]).
Regarding Claim 9, modified Watanabe teaches the polar functional group-containing monomers are included in an amount of 3 to 35 mass% (Watanabe, [0057]-[0065]).  Modified Watanabe’s polar functional group-containing monomer content range substantially overlaps with the claimed range of more than 0 to 20 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Watanabe teaches each of the acrylate-based components (the high molecular weight prepolymer and low molecular weight prepolymers) can have their composition ratios and monomers appropriately selected to obtain desired molecular weights and glass transition temperatures to realize excellent processability and step absorption (Jang, [0028]).  Modified Watanabe teaches the differences between the Tgs of each of the layers should be ±10oC or less to attain excellent stress relaxation properties and good adhesive performance under high temperature and high humidity (Ueno, [0001], [0006]-[0011], [0013]).  Modified Watanabe teaches that the first (meth)acrylic pressure sensitive adhesive layer, the second (meth)acrylic pressure sensitive adhesive layer, and the intermediate layer can be formed to have Tgs each of -36oC (Ueno, [0045]-[0058], Tables 1-3).  Modified Watanabe’s outer adhesive layer example Tgs fall within the claimed range of -60oC to -20oC, and therefore, satisfy the claimed range (see MPEP 2131.03, also MPEP 2144.05, I & II).  Modified Watanabe teaches that it is known in the art to use the Fox equation to estimate Tgs of adhesive compositions that comprise a high molecular weight acrylic polymer (high molecular weight prepolymer) having a Tg preferably less than -10oC and a low molecular weight polymer (lower molecular weight prepolymer) having a Tg between 0oC to 300oC (Shigetomi, [0010]-[0013], [0022]-[0028], [0054]-[0060], [0067]-[0070]; Ueno, [0011]).  Modified Watanabe teaches the adhesive composition layers can be optimized according to the Fox equation by approximating, measuring, and controlling the Tgs of each adhesive composition layer component to achieve desired cohesive and adhesive properties (Shigetomi, [0070]; Ueno, [0011]; see MPEP 2144.05, II).  It would have been obvious to one of ordinary skill in the art to have approximated, measured, and controlled the Tg of modified Watanabe’s first outer, intermediate, and second outer adhesive layer compositions according to the Tg values, guidance, and Fox equation disclosed by Shigetomi and Ueno to have optimized the resultant cohesive and adhesive properties to yield embodiments that render obvious the claimed range and achieve sufficient holding property, sufficient cohesive property at higher temperatures, and sufficient adhesive property at higher temperatures (Shigetomi, [0054]-[0055], [0067]-[0070], see MPEP 2143, MPEP 2144.05, II).
Regarding Claim 12, modified Watanabe teaches the intermediate adhesive layer comprises a (meth)acrylic acid ester polymer similar to the (meth)acrylic acid ester polymer described above for the first and second outer adhesive layers, where the (meth)acrylic acid ester polymer includes at least one polymerized unit of alkyl group-containing (meth)acrylate monomers (Watanabe, [0113], [0049]-[0056]), at least one polymerized unit of a heterocycloalkyl group-containing (meth)acrylate monomer such as (meth)acryloyl morpholine (Watanabe, [0066], [0114]-[0115]), and a polymerized unit of polar functional group-containing monomers (Watanabe, [0109]-[0113], [0116]-[0118]).
Regarding Claim 13, modified Watanabe teaches the thickness of the intermediate adhesive layer 23 is preferably 30 µm or more and preferably 100 µm or less (Watanabe, [0044]).  Watanabe’s preferred thickness range is identical to the claimed range of 30-100 µm, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 14, modified Watanabe teaches the thickness of each of the first and second adhesive layers 21/22 is 25 µm or more and 100 µm or less (Watanabe, [0043]).  Watanabe’s thickness range completely and closely encompasses the claimed range of 25-60 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), in view of Shigetomi et al. (US 2013/0177758 A1), and in view of Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Suwa et al. (US 2014/0302313 A1).
Regarding Claims 3 and 4, modified Watanabe teaches the three layer pressure sensitive adhesive sheet as discussed above for claim 1.  Modified Watanabe further teaches the acrylic-based oligomer (low molecular weight prepolymer) is formed from a mixture of (meth)acrylate-based monomer components and additives that do not reduce desired physical properties (Jang, [0029]-[0045]).
Modified Watanabe remains silent regarding a polymerized unit of photopolymerizable functional group-containing (meth)acrylate monomers (as required by claim 3) having at least one selected from the group consisting of a benzophenone-based functional group (as required by claim 4).
Suwa, however, teaches a radiation curable adhesive sheet formed from a composition comprising a (meth)acrylic copolymer containing a (meth)acryl monomer having a radiation reactive site (i.e. a photopolymerizable functional group), where the (meth)acryl monomer having a radiation reactive site include (meth)acryl monomers having a benzophenone structure (as required by claim 4) (Suwa, [0001], [0010]-[0011], [0026]-[00]).
Since modified Watanabe and Suwa both disclose (meth)acryl-based adhesive layers and modified Watanabe suggests including (meth)acrylate-based monomer components and additives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have add Suwa’s (meth)acryl monomer having a benzophenone radiation reactive site to modified Watanabe’s acrylic-based oligomer composition to yield an adhesive that exhibits good fluidity, exhibits good initial adhesion, possesses additional UV curable crosslinkable sites, enables highly reliable adhesion, can increase hardness in a cured state, and promotes advantageous transparency and reactivity as taught by Suwa (Suwa, [0011], [0027]-[0029], [0036]-[0037]).
Regarding Claim 5, modified Watanabe teaches the (meth)acryl monomer having a radiation reactive site (i.e. a photopolymerizable functional group) is included in an amount of 0.1 mass% or more relative to total monomers to achieve increased adhesive strength, highly reliable adhesion, and increased hardness in a cured state (Suwa, [0029]).  Modified Watanabe’s (meth)acryl monomer having a radiation reactive site (i.e. a photopolymerizable functional group) content range overlaps with the claimed range of 0.01-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), in view of Shigetomi et al. (US 2013/0177758 A1), and in view of Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations) as applied to claims 1 and 7 above, and further in view of Wang et al. (US 2017/0121562 A1).
Regarding Claim 8, modified Watanabe teaches the three layer pressure sensitive adhesive sheet as discussed above for claims 1 and 7.  Modified Watanabe teaches the (meth)acrylic acid ester polymer (i.e. a high molecular weight prepolymer) includes at least one polymerized unit of a heterocycloalkyl group-containing (meth)acrylate monomer such as (meth)acryloyl morpholine (Watanabe, [0066]).
Modified Watanabe remains silent a content of the heterocycloalkyl group-containing (meth)acrylate monomer being from 1-15 parts by weight relative to total polymerized units.
Wang, however, teaches a curable adhesive for adhering to substrates that comprises (meth)acrylic copolymers and functional (meth)acrylic monomers, where the functional (meth)acrylic monomers include (meth)acryloyl morpholine and tetrahydrofurfuryl acrylate (i.e. heterocycloalkyl group containing (meth)acrylate monomers) (Wang, [0005]-[0019], [0055]-[0061]); and the functional (meth)acrylic monomers are included in an amount of 0.5 to 30 wt% based upon total weight of the adhesive composition (Wang, [0055]-[0061]).  Wang’s content range overlaps with the claimed range of 1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Watanabe and Wang disclose (meth)acrylic-based adhesive layers, it would have been obvious to one of ordinary skill in the art to have added the heterocycloalkyl group-containing (meth)acrylate monomers in an amount that renders obvious the claimed range into modified Watanabe’s (meth)acrylic acid ester polymer (i.e. a high molecular weight prepolymer) to yield an adhesive that prevents adhesive overflow after curing and exhibits excellent properties of harness, haze, yellowness, transmittance, and tackiness as taught by Wang (Wang, [0005]-[0011]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), in view of Shigetomi et al. (US 2013/0177758 A1), and in view of Ueno et al. (JP 2009013361 A, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Liu et al. (CN 107216819 A, herein English machine translation utilized for all citations).
Regarding Claim 15, modified Watanabe teaches the three layer pressure sensitive adhesive sheet as discussed above for claim 1.
Modified Watanabe remains silent regarding a first interface mixed layer provided between the first outer adhesive layer and the intermediate adhesive layer and a second interface mixed layer provided between the second outer adhesive layer and the intermediate adhesive layer.
Liu, however, teaches a double-sided adhesive film formed of a multi-layer structure, where the multi-layer structure is formed by laminating sub-films formed of acrylic-based composition components that are controlled and adjusted to have different content and different degrees of curing to achieve desired modulus properties in each sub-film (Liu, [0007]-[0012], [0018]-[0019], [0034]-[0041], [0058]-[0065], Fig 2).  It would have been obvious to one of ordinary skill in the art to have formed intermediate sub-films comprising the same acrylic-based composition components as adjacent sub-films (i.e. materials constituting each adjacent sub-film) and controlling the modulus properties by adjusting the content amounts and degrees of curing with a reasonable and predictable expectation of success (see MPEP 2143).

    PNG
    media_image2.png
    275
    663
    media_image2.png
    Greyscale

Liu – Figure 2
Since modified Watanabe and Liu both disclose double-sided adhesive tapes/films having a multi-layer structure formed of acrylic-based materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed additional sub-films (interface mixture layers) between each of modified Watanabe’s layers that are formed of similar acrylic-based composition components as each adjacent layer to yield a multi-layer structure that has adjustable modulus properties in each sub-film, bonding reliability, sufficient bending strain under stress, sufficient bending strength, sufficient bending radius, and the ability of absorbing and balancing stress as taught by Liu (Liu, [0019], [0036], [0045], [0047]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), and in view of Liu et al. (CN 107216819 A, herein English machine translation utilized for all citations).
Regarding Claim 16, Watanabe teaches a three layer pressure sensitive adhesive sheet comprising a first outer adhesive layer 21, an intermediate adhesive layer 23, and a second outer adhesive layer 22 (Watanabe, [0014]-[0017], [0028]-[0029], Fig 1).  Watanabe further teaches the adhesive composition of the first or second outer adhesive layers 21/22 comprises a cured composition of a (meth)acrylic acid ester polymer formed of hard and soft units exhibiting different glass transition temperatures (Tg) and having a weight average molecular weight (Mw) of 200,000 or more and 1,000,000 or less (i.e. a high molecular weight prepolymer) (Watanabe, [0046]-[0100]).  Watanabe’s Mw is fully encompassed within the claimed range of 100,000-1,500,000, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Watanabe further teaches the composition of the (meth)acrylic acid ester polymer can comprise various additional additives such as tackifiers, ultraviolet absorbers, light stabilizers, etc. (Watanabe, [0078]-[0080]).

    PNG
    media_image1.png
    306
    563
    media_image1.png
    Greyscale

Watanabe – Figure 1
Watanabe remains silent regarding a low molecular weight prepolymer having a Mw of 1,000 or more and 80,000 or less, and remains silent regarding the low molecular weight prepolymer including 50-90 parts by weight of a polymerized unit of a cycloalkyl group-containing (meth)acrylate monomer.
Jang, however, teaches an adhesive composition for adhesive films comprising an acrylate-based polymer resin having a Mw of 300,000 to 1,000,000 and an acrylic-based oligomer having a Mw of 3,000 to 100,000 (i.e. a low molecular weight prepolymer), where each exhibits a different Tg (Jang, [0001], [0005]-[0007], [0014]-[0020]).  Jang’s acrylic-based oligomer Mw range substantially overlaps with the claimed range of 1,000-80,000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Jang teaches the acrylic-based oligomer having a Mw of 3,000 to 100,000 (low molecular weight prepolymer) is formed of polymerized units of a first (meth)acrylate, a second (meth)acrylate, and a third (meth)acrylate, where the second (meth)acrylate includes cycloalkyl group-containing (meth)acrylate monomers that are included in an amount of 20-60 parts by weight relative to 100 total parts of the acrylic-based oligomer (Jang, [0035]-[0037], [0063]).  Jang’s cycloalkyl group-containing (meth)acrylate monomer content overlaps with the claimed range of 50-90 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Watanabe and Jang both disclose acrylic-based adhesives, Watanabe suggests including various additional additives, and Watanabe also suggests including components exhibiting different Tgs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Jang’s acrylic-based oligomer (low molecular weight prepolymer) into Watanabe’s first and/or second outer adhesive layer compositions 21/22 to yield an adhesive that simultaneously exhibits hardness for sufficient adhesion securing, excellent step absorption performance, excellent processability, and improved lamination properties as taught by Jang (Jang, [0014]-[0020]).
Modified Watanabe remains silent regarding a first interface mixed layer provided between the first outer adhesive layer and the intermediate adhesive layer and a second interface mixed layer provided between the second outer adhesive layer and the intermediate adhesive layer.
Liu, however, teaches a double-sided adhesive film formed of a multi-layer structure, where the multi-layer structure is formed by laminating sub-films formed of acrylic-based composition components that are controlled and adjusted to have different content and different degrees of curing to achieve desired modulus properties in each sub-film (Liu, [0007]-[0012], [0018]-[0019], [0034]-[0041], [0058]-[0065], Figs 1-2).

    PNG
    media_image3.png
    341
    649
    media_image3.png
    Greyscale

Liu – Figure 1

    PNG
    media_image2.png
    275
    663
    media_image2.png
    Greyscale

Liu – Figure 2
Since modified Watanabe and Liu both disclose double-sided adhesive tapes/films having a multi-layer structure formed of acrylic-based materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed additional sub-films (interface mixture layers) between each of modified Watanabe’s layers to yield a multi-layer structure that has adjustable modulus properties in each sub-film, bonding reliability, sufficient bending strain under stress, sufficient bending strength, sufficient bending radius, and the ability of absorbing and balancing stress as taught by Liu (Liu, [0019], [0036], [0045], [0047]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 20170045117 A, herein English machine translation utilized for all citations), in view of Jang et al. (KR 20170115226 A, herein English machine translation utilized for all citations), and in view of Du et al. (US 2019/0392737 A1).
Regarding Claim 16, Watanabe teaches a three layer pressure sensitive adhesive sheet comprising a first outer adhesive layer 21, an intermediate adhesive layer 23, and a second outer adhesive layer 22 (Watanabe, [0014]-[0017], [0028]-[0029], Fig 1).  Watanabe further teaches the adhesive composition of the first or second outer adhesive layers 21/22 comprises a cured composition of a (meth)acrylic acid ester polymer formed of hard and soft units exhibiting different glass transition temperatures (Tg) and having a weight average molecular weight (Mw) of 200,000 or more and 1,000,000 or less (i.e. a high molecular weight prepolymer) (Watanabe, [0046]-[0100]).  Watanabe’s Mw is fully encompassed within the claimed range of 100,000-1,500,000, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Watanabe further teaches the composition of the (meth)acrylic acid ester polymer can comprise various additional additives such as tackifiers, ultraviolet absorbers, light stabilizers, etc. (Watanabe, [0078]-[0080]).

    PNG
    media_image1.png
    306
    563
    media_image1.png
    Greyscale

Watanabe – Figure 1
Watanabe remains silent regarding a low molecular weight prepolymer having a Mw of 1,000 or more and 80,000 or less, and remains silent regarding the low molecular weight prepolymer including 50-90 parts by weight of a polymerized unit of a cycloalkyl group-containing (meth)acrylate monomer.
Jang, however, teaches an adhesive composition for adhesive films comprising an acrylate-based polymer resin having a Mw of 300,000 to 1,000,000 and an acrylic-based oligomer having a Mw of 3,000 to 100,000 (i.e. a low molecular weight prepolymer), where each exhibits a different Tg (Jang, [0001], [0005]-[0007], [0014]-[0020]).  Jang’s acrylic-based oligomer Mw range substantially overlaps with the claimed range of 1,000-80,000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Jang teaches the acrylic-based oligomer having a Mw of 3,000 to 100,000 (low molecular weight prepolymer) is formed of polymerized units of a first (meth)acrylate, a second (meth)acrylate, and a third (meth)acrylate, where the second (meth)acrylate includes cycloalkyl group-containing (meth)acrylate monomers that are included in an amount of 20-60 parts by weight relative to 100 total parts of the acrylic-based oligomer (Jang, [0035]-[0037], [0063]).  Jang’s cycloalkyl group-containing (meth)acrylate monomer content overlaps with the claimed range of 50-90 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Watanabe and Jang both disclose acrylic-based adhesives, Watanabe suggests including various additional additives, and Watanabe also suggests including components exhibiting different Tgs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Jang’s acrylic-based oligomer (low molecular weight prepolymer) into Watanabe’s first and/or second outer adhesive layer compositions 21/22 to yield an adhesive that simultaneously exhibits hardness for sufficient adhesion securing, excellent step absorption performance, excellent processability, and improved lamination properties as taught by Jang (Jang, [0014]-[0020]).
Modified Watanabe remains silent regarding a first interface mixed layer provided between the first outer adhesive layer and the intermediate adhesive layer and a second interface mixed layer provided between the second outer adhesive layer and the intermediate adhesive layer.
Du, however, teaches an adhesive film 301 formed of a multi-layer structure, where the multi-layer structure is formed by coating outer adhesive sub-films 3011/3012, an intermediate sub-film 3013, and interface sub-films 3021/3022 formed of acrylic-based composition components that are controlled and adjusted to have different content and curing times to achieve desired modulus properties in each adhesive sub-film layer, where the adhesive sub-film layers each have Tg of lower -30oC to allow for flexibility in a large temperature range (Du, [0082]-[0085], [0115]-[0135], Fig 9).

    PNG
    media_image4.png
    290
    628
    media_image4.png
    Greyscale

Du – Figure 9
Since modified Watanabe and Du both disclose adhesive films having a multi-layer structure formed of acrylic-based materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed additional sub-films (interface mixture layers) between each of modified Watanabe’s layers to yield a multi-layer structure that has adjustable modulus properties in each sub-film, reduced degree of compression during bending, reduced wrinkling during bending, reduced risk of interface separation, sufficient deformation and recovery capabilities, good adhesion, and adhesion fastness as taught by Du (Du, [0045]-[0048], [0084], [0125]-[0127]).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest a first interface mixed layer specifically comprising materials from the claimed first outer adhesive layer and the intermediate adhesive layer as required by claim 17; and fails to teach or suggest a second interface mixed layer specifically comprising materials from the claimed second outer adhesive layer and the intermediate adhesive layer as required by claim 18.

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Daigaku et al. (JP 2014145023 A) that teaches a multilayer pressure sensitive adhesive sheet, where the pressure sensitive adhesive layers comprise a high Mw acrylic polymer and low Mw acrylic oligomer, where the low Mw acrylic oligomer comprises 60 wt% or more of cycloalkyl group-containing (meth)acrylate monomers, has a Mw of 1000-6000, and exhibits a Tg of 20-300oC (Daigaku, [0007]-[0008], [0058]-[0076]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782